Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	This supplemental allowance is being mailed to correct the dependency of original claim 8. 
	The office acknowledges Applicants’ filing of the claim amendments and arguments in response to the office action dated 7/28/2020. Claim 1 has been amended. Claims 1, 2, 5-11 are pending. Claims 3-4, 12-20 has been cancelled. For the sake of compact prosecution, the examiner discussed claim amendments with Attorney Mengke Xing on 1/12/2021 and 1/13/2021. In light of the claim amendments dated 10/23/2020 and examiner’s amendment (below), the rejections of record are withdrawn and claims 1, 2, 5, 8-10 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Xing on 1/13/2020.




1. REPLACE Claim 1 as follows:
1. A pharmaceutical composition comprising (a) about 0.1 mg to about 500 mg of a hydroxy-derivative of a statin or pharmaceutically acceptable salt thereof selected from a hydroxy-derivative of atorvastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin, fluvastatin, simvastatin, lovastatin, cerivastatin and pharmaceutically acceptable salts thereof; and (b) an oil comprising at least one omega-3 fatty acid that is at least 95%, by weight, ethyl eicosapentaenoate or at least about 95%, by weight, ethyl docosahexaenoate of the oil, wherein about 0.5 g to about 2 g of the composition is present in a capsule shell.
2. DELETE claims 6, 7, 11
3. In claim 8, line 1, after ‘composition of claim’ DELETE “7” and INSERT “1” (as claim 7 is being cancelled). 

			REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance: The instant claims are to the pharmaceutical composition comprising about 0.1 mg to about 500 mg of a hydroxy-derivative of a statin as claimed and an oil comprising at least one omega-3 fatty acid that is at least 95%, by weight, ethyl eicosapentaenoate or at least about 95%, by weight, ethyl docosahexaenoate of the oil, wherein about 0.5 g to about 2 g of the composition is present in a capsule shell. The closest prior art Rongen teaches HMG-CoA inhibitor and omega-3 fatty acids and its composition in atherosclerotic disease. Kumar discloses the hydroxyl-derivative of atorvastatin is HMG-CoA inhibitor. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627